DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated January 5, 2022, and February 7, 2022, have been entered.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2012/106808 (“Kouisni”) in view of KR 100702622 (“Lee”; see English-language machine translation).
Considering Claims 1 and 7: Kouisni teaches an adhesive prepared with carbon black, lignin, phenol, formaldehyde, and sodium hydroxide.  (Kouisni, 14, Example 2).  Kouisni teaches that the adhesive is used in making plywood.  (Id. 13, final paragraph).
	The lignin of Kouisni reads on the lignin of claim 1.
Kouisni teaches a range of lignins that one of ordinary skill in the art would understand to be solids.  (Id. 6).  One of ordinary skill would reasonably understand that the lignins taught by Kouisni (e.g., mill wood lignin, klason lignin, and kraft lignin) to be in solid form and not contain predominately moisture, as is required by the moisture content of claim 7.
	Kouisni does not teach activated carbon.  However, Lee teaches an architectural or fiber panel made from straw pulp, wood pulp, 0.1 to 3 percent charcoal or activated charcoal, and an adhesive.  (Lee, 3, final paragraph).  Lee teaches an example where the charcoal or activated charcoal is in the form of activated carbon.  (Id. 9, Example 2).  Lee teaches that the charcoal or activated carbon removes bad odors in an indoor atmosphere.  (Id. 5, lines 2-5).  Lee describes the activated carbon as a “granulated activated carbon.”  (Id. 9, Example 2.).  One of ordinary skill would reasonably expected a material described as “granulated” would be substantially dry.  The activated carbon of Lee reads on the activated carbon of claim 1.
Kouisni and Lee are analogous art because they are directed to the same field of endeavor as the claimed invention, namely wood composite materials used in building.  It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have added the activated carbon of Lee in the amount taught by Lee to the adhesive of Kouisni.  The motivation to have done so would have been, as Lee suggests, that it is advantageous to include activated carbon in a building panel because it deodorizes and absorbs volatile organic compounds such as formaldehyde released from adhesives.  (Lee, 10, final paragraph; 5, second paragraph).
With respect to the claimed effect of the odor reducing compound (which the examiner is interpreting to refer to the activated carbon) “adsorb[ing] odor from the dry solid lignin” the examiner finds that this effect would necessarily flow from the combination of components suggested by the references.  According to the original disclosure at ¶ 0024, activated carbon adsorbs odor from a dry solid lignin.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the activated carbon adsorbing odor from the lignin of the claimed composition, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
With respect to the “consisting essential of” transitional phrase of claim 1, for the purposes of searching for and applying prior art under 35 U.S.C. §§ 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  MPEP § 2111.03; see, e.g., PPG Indus. v. Guardian Indus., 156 F.3d 1351, 48 USPQ2d 1351 (Fed. Cir. 1998).  Because the instant disclosure does not contain such a clear indication, the transitional phrase in claim 1 is interpreted as equivalent to “comprising.”	
Considering Claim 2: Kouisni teaches that the components of the adhesive are mixed together.  (Kouisni, Abstract; 4, first paragraph).
Considering Claims 4, 5, and 8: Lee teaches that the activated carbon can be obtained from natural sources such as coconut or sawdust (i.e., wood) materials.  (Lee, 5, second paragraph).  Lee teaches that the activated carbon can be prepared in an oxidation process and that the process can entail introducing O2 to modify surface properties.  (Id.).
Considering Claim 6: Lee teaches 0.1 to 3 percent charcoal or activated charcoal.  (Lee, 3, final paragraph).
Considering Claims 9-12: Kouisni teaches that the adhesive is a phenol formaldehyde resin in plywood panels.  (Kouisni, 5, first paragraph; 14, Example 2; 15, first paragraph).
Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over          WO 2012/106808 (“Kouisni”) and KR 100702622 (“Lee”; see English-language machine translation), as applied above to claim 1, and further in view of Ferhan Ҫeҫen, Activated Carbon, in Kirk-Othmer Encyclopedia of Chemical Technology, 34 pages, published online 2014 (“Ҫeҫen”).
Considering Claim 25: The relevant teachings of Kouisni and Lee are discussed above with respect to the obviousness rejection of claim 1.
Kouisni and Lee are silent as to the iodine number of an activated carbon.  However, Ҫeҫen teaches that the “iodine number” is a standard for measuring the absorptive properties of activated carbons, with higher iodine number indicating a greater effectiveness of the activated carbon to adsorb small molecules.  (Ҫeҫen, 13).   Ҫeҫen further teaches numerous examples of commercial activated carbons that exhibit an iodine number falling within the range of claim 25.  (Id. 15-16).  A person having ordinary skill in the art at the effective filing date of the claimed invention would have had a reasonable expectation that the iodine number of an activated carbon would be a result effective variable controlling the adsorptive properties of the activated carbon.  Ҫeҫen is analogous art because it is reasonably pertinent to a problem faced by the present inventor, namely the selection of an activated carbon to use in the composition of the invention.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the iodide number of an activated carbon used in the composition of Kouisni as a deodorant through routine experimentation, and the motivation to have done so would have been to achieve optimal adsorption of odorous compounds.
Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2015/0259369 (“McKellar”) in view of Harry Marsh and Francisco Rodriguez-Reinoso, Applicability of Activated Carbon, in Activated Carbon 383-453 (2006) (“Marsh”).
Considering Claim 1: McKellar teaches lignin that contains malodorous compounds giving rise to sulfurous odors inherent in lignin generally and kraft lignin in particular.  (McKellar, ¶ 0142).  McKellar indicates that the odors in the lignin can be mitigated by treatment with propylene carbonate and an amine.  (Id. ¶¶ 0142, 0098).  The lignin of McKellar reads on the lignin of claim 26.
	McKellar does not teach that the lignin contains activated carbon.  However, Marsh teaches that one of the “large number of gas-phase applications” of activated carbon is “[o]dor control generally.”  (Marsh, 414-15).  Marsh further teaches that certain impregnated activated carbons are “widely used to control odors of H2S and organic mercaptans in sewage treatment plants.”  (Id. 417).  Marsh goes on to describe methods in which the adsorption capacity of the activated carbon for H2S can be improved.  The activated carbon of Marsh reads on the activated carbon of claim 26.
As set forth in MPEP § 2143(I)(C), an obviousness rejection based on a use of known technique to improve similar product in the same way rationale is proper where the prior art teaches a “base” product upon which the claimed invention can be seen as an “improvement,” where the prior art contains a “comparable” product that has been improved in the same way as the claimed invention, and where one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” product and the results would have been predictable to one of ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
MPEP § 2143(I)(C) describes four factual findings that support a conclusion of obviousness based on this rationale.  Each of these findings is addressed below.
First, McKellar teaches a product that is a lignin with a sulfurous odor.  (McKellar, ¶ 0142).  The claimed invention is also directed to a composition that is a lignin.  However, unlike the lignin of McKellar, the lignin of the claimed invention contains an activated carbon to reduce odors, which a person of ordinary skill would reasonably interpret to be an improvement on a lignin lacking an activated carbon to control odors.  Accordingly, the examiner finds that the prior art contains a base product upon which the claimed invention can be seen as an improvement.
Second, Marsh teaches the use of activated carbon to reduce sulfurous odors.  (Marsh, 414-15, 417).  The use of activated carbon to reduce odors taught by Marsh is comparable to the use of activated carbon in the claimed invention because both the activated carbon of Marsh and the activated carbon of the present invention are used for reducing odors.  Accordingly, the examiner finds that Marsh teaches a use of activated carbon for reducing sulfurous odors analogous to the use of the activated of the present invention.
Third, Marsh teaches that activated carbon is applied to the reduction of undesired sulfurous odors in the context of a sewer treatment plants specifically as well as for the reduction of odors generally.  (Id.).  One of ordinary skill would have had a reasonable expectation that the activated carbon of Marsh could be applied to the remove undesired sulfurous odors in the lignin of McKellar in the same way.  Because Marsh teaches that the activated carbon functions as an agent for removing sulfurous odors in the context of Marsh and as generally described by Marsh, one of ordinary skill in the art would have reasonably predicted that it would also function as an agent for removing the undesired sulfurous odors in the lignin of McKellar.  Accordingly, the examiner finds that one of ordinary skill in the art could have applied the known improvement technique in the same way to the base product and that the results would have been predictable to one of ordinary skill in the art.
Fourth, the examiner finds that additional findings based on the Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) factual inquiries are not presently necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
Based on the above findings, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the activated carbon of Marsh to the lignin of McKellar to reduce the sulfurous odor of the lignin because one of ordinary skill would have been capable of applying this known method of improvement to a base product in the prior art and because the results would have been predictable to one of ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP § 2143(I)(C).
McKellar is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin materials.  Marsh is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the use of activated carbon for odor control.  (Marsh, 415).
The references do not teach an example of a composition having the claimed amount of the activated carbon.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches suggests adding activated carbon to lignin to remove sulfurous odors, and applicant has not presented any evidence indicating that the amount of activated carbon used in the lignin is critical.  Furthermore, one of ordinary skill would reasonably expect that the amount could be optimized by routine experimentation and would be motivated to achieve the minimum amount of activated carbon necessarily to achieve the desired effect of removing odors.
Considering Claim 2: McKellar describes the lignin as being “dissolved or suspended in” the odor removing propylene carbonate/amine.  (McKellar,  ¶ 0142).
Considering Claims 4 and 5: Marsh teaches activated carbons produced from wood.  (Marsh, 419, second paragraph; 425, first full paragraph; 409, second full paragraph).
Considering Claim 6: The references do not teach an example of a composition having the claimed amount of the activated carbon.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches suggests adding activated carbon to lignin to remove sulfurous odors, and applicant has not presented any evidence indicating that the amount of activated carbon used in the lignin is critical.  Furthermore, one of ordinary skill would reasonably expect that the amount could be optimized by routine experimentation and would be motivated to achieve the minimum amount of activated carbon necessarily to achieve the desired effect of removing odors.
Considering Claim 7: McKellar doesn’t describe the lignin as having any moisture content.  (McKellar, ¶ 0142).  In the absence of any positive teaching of a moisture content, one of ordinary skill in the art would reasonably understand that the lignin of McKellar contains substantially no moisture.
Considering Claim 9: McKellar teaches that the lignin is used to make an article such as films and fibers.  (McKellar, ¶ 0042).
Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over          US 2015/0259369 (“McKellar”) in view of Harry Marsh and Francisco Rodriguez-Reinoso, Applicability of Activated Carbon, in Activated Carbon 383-453 (2006) (“Marsh”), as applied above to claim 1, and further in view of Ferhan Ҫeҫen, Activated Carbon, in Kirk-Othmer Encyclopedia of Chemical Technology, 34 pages, published online 2014 (“Ҫeҫen”).
Considering Claim 25: The relevant teachings of McKellar and Marsh are discussed above with respect to the obviousness rejection of claim 1.
McKellar and Marsh are silent as to the iodine number of the activated carbon.  However, Ҫeҫen teaches that the “iodine number” is a standard for measuring the absorptive properties of activated carbons, with higher iodine number indicating a greater effectiveness of the activated carbon to adsorb small molecules.  (Ҫeҫen, 13).   Ҫeҫen further teaches numerous examples of commercial activated carbons that exhibit an iodine number falling within the range of claim 25.  (Id. 15-16).  A person having ordinary skill in the art at the effective filing date of the claimed invention would have had a reasonable expectation that the iodine number of an activated carbon would be a result effective variable controlling the adsorptive properties of the activated carbon.  Ҫeҫen is analogous art because it is reasonably pertinent to a problem faced by the present inventor, namely the selection of an activated carbon to use in the composition of the invention.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the iodide number of an activated carbon used in the composition of McKellar as a deodorant through routine experimentation, and the motivation to have done so would have been to achieve optimal adsorption of odorous compounds.
Claims 26 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2015/0259369 (“McKellar”) in view of Harry Marsh and Francisco Rodriguez-Reinoso, Applicability of Activated Carbon, in Activated Carbon 383-453 (2006) (“Marsh”).
Considering Claims 26 and 27: McKellar teaches lignin that contains malodorous compounds giving rise to sulfurous odors inherent in lignin generally and kraft lignin in particular.  (McKellar, ¶ 0142).  McKellar indicates that the odors in the lignin can be mitigated by treatment with propylene carbonate and an amine.  (Id. ¶¶ 0142, 0098).  The lignin of McKellar reads on the lignin of claim 26.
	McKellar does not teach that the lignin contains activated carbon.  However, Marsh teaches that one of the “large number of gas-phase applications” of activated carbon is “[o]dor control generally.”  (Marsh, 414-15).  Marsh further teaches that certain impregnated activated carbons are “widely used to control odors of H2S and organic mercaptans in sewage treatment plants.”  (Id. 417).  Marsh goes on to describe methods in which the adsorption capacity of the activated carbon for H2S can be improved.  The activated carbon of Marsh reads on the activated carbon of claim 26.
As set forth in MPEP § 2143(I)(C), an obviousness rejection based on a use of known technique to improve similar product in the same way rationale is proper where the prior art teaches a “base” product upon which the claimed invention can be seen as an “improvement,” where the prior art contains a “comparable” product that has been improved in the same way as the claimed invention, and where one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” product and the results would have been predictable to one of ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
MPEP § 2143(I)(C) describes four factual findings that support a conclusion of obviousness based on this rationale.  Each of these findings is addressed below.
First, McKellar teaches a product that is a lignin with a sulfurous odor.  (McKellar, ¶ 0142).  The claimed invention is also directed to a composition that is a lignin.  However, unlike the lignin of McKellar, the lignin of the claimed invention contains an activated carbon to reduce odors, which a person of ordinary skill would reasonably interpret to be an improvement on a lignin lacking an activated carbon to control odors.  Accordingly, the examiner finds that the prior art contains a base product upon which the claimed invention can be seen as an improvement.
Second, Marsh teaches the use of activated carbon to reduce sulfurous odors.  (Marsh, 414-15, 417).  The use of activated carbon to reduce odors taught by Marsh is comparable to the use of activated carbon in the claimed invention because both the activated carbon of Marsh and the activated carbon of the present invention are used for reducing odors.  Accordingly, the examiner finds that Marsh teaches a use of activated carbon for reducing sulfurous odors analogous to the use of the activated of the present invention.
Third, Marsh teaches that activated carbon is applied to the reduction of undesired sulfurous odors in the context of a sewer treatment plants specifically as well as for the reduction of odors generally.  (Id.).  One of ordinary skill would have had a reasonable expectation that the activated carbon of Marsh could be applied to the remove undesired sulfurous odors in the lignin of McKellar in the same way.  Because Marsh teaches that the activated carbon functions as an agent for removing sulfurous odors in the context of Marsh and as generally described by Marsh, one of ordinary skill in the art would have reasonably predicted that it would also function as an agent for removing the undesired sulfurous odors in the lignin of McKellar.  Accordingly, the examiner finds that one of ordinary skill in the art could have applied the known improvement technique in the same way to the base product and that the results would have been predictable to one of ordinary skill in the art.
Fourth, the examiner finds that additional findings based on the Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) factual inquiries are not presently necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
Based on the above findings, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the activated carbon of Marsh to the lignin of McKellar to reduce the sulfurous odor of the lignin because one of ordinary skill would have been capable of applying this known method of improvement to a base product in the prior art and because the results would have been predictable to one of ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP § 2143(I)(C).
McKellar is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin materials.  Marsh is analogous art because it is reasonably pertinent to the problem faced by the inventor, namely the use of activated carbon for odor control.  (Marsh, 415).
The references do not teach an example of a composition having the claimed amount of the activated carbon.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches suggests adding activated carbon to lignin to remove sulfurous odors, and applicant has not presented any evidence indicating that the amount of activated carbon used in the lignin is critical.  Furthermore, one of ordinary skill would reasonably expect that the amount could be optimized by routine experimentation and would be motivated to achieve the minimum amount of activated carbon necessarily to achieve the desired effect of removing odors.
Response to Arguments
Applicant’s arguments in the remarks dated January 5, 2022, have been fully considered, and the examiner responds as follows.
A) At pages 6-9 of the remarks, applicant argues that the obviousness rejection of claims 1, 2, and 4-12 over Kouisni and Lee should be withdrawn because the prior art references do not teach the claimed composition.  This argument has been fully considered but is not found to be persuasive.  It is not evident from applicant’s argument which element of the claimed invention applicant is alleging is not taught by the prior art.  Applicant also cites several paragraphs of the present specification and concludes that “it is clear that the . . . specification teaches the use of the composition of claim 1 is a substitute for lignin.”  Applicant then concludes that “Lee does not [teach] such a composition.”  This argument has been fully considered but is not found to be persuasive because it does not explain why the prior art references fail to teach a claim limitation or why the proposed combination would not have been obvious.  
Applicant also argues that one of ordinary skill in the art would not have been led to substitute the carbon black of Kouisni with activated carbon.  This argument has also been fully considered but is not found to be persuasive.  The examiner is not proposing a combination of the references where the carbon black of Kouisni is replaced with activated carbon.  Instead, as explained in the rejection of claim 1, the examiner’s position is that it would have been obvious to add the activated carbon of Lee to the adhesive of Kouisni and the motivation to have done so is the one expressly given by Lee at page 10, final paragraph, and page 5, second paragraph, as discussed above.
B) At pages 9-12 of the remarks, applicant argues that the obviousness rejection of claims 26 and 27 over McKellar and Marsh should be withdrawn for several reasons.  These arguments have been fully considered but are not found to be persuasive for the following reasons.
Applicant first argues, at page 10 of the remarks, that the claimed lignin is not hydroxyalkoxylated, as is taught by McKellar.  This argument has been fully considered but is not found to be persuasive for two reasons.  First, contrary to applicant’s argument, the broadest reasonable interpretation of the claims does not exclude the “dry solid lignin” from being a modified lignin such as a lignin modified by hydroxyalkoxylation.  Second and alternatively, based on the combination proposed by the examiner, one of ordinary skill would have a reasonable expectation that the addition of the activated carbon of Marsh would serve as a substitute for the deodorization technique taught by Marsh and one of skill would not longer find it necessary to deodorize the lignin through the hydroxyalkoxylation process taught by McKellar in view of the alternative, activated carbon method of Marsh.
Next, on page 11 of the remarks, applicant cites several paragraphs of the present specification and concludes that “the claimed composition is a lignin substitute.”  This argument has been fully considered but is not found to be persuasive because it does not explain why the prior art references fail to teach a claimed limitation or why the proposed combination would not have been obvious.	Finally, on page 12 of the remarks, applicant argues that Marsh does not teach activated carbon for odor control generally.  Applicant points to language in Marsh stating that activated carbon is used for adsorption in the gas/vapor phase or the liquid phase.  Applicant appears to argue that the “dry solid lignin” of the claimed composition does not fit into one of these two categories.  The examiner disagrees.  The examiner submits that the claimed combination of reference falls within the gas/vapor category of Marsh.  Specifically, in the proposed combination, one of ordinary skill in the art would reasonably understand that the activated carbon of Marsh would function as part of a gas/vapor system to remove gas-phase malodorous compounds released by the lignin of McKellar.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767